Exhibit 10.1

EGAIN COMMUNICATIONS CORPORATION

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
June 27, 2011, by and between Comerica Bank (“Bank”) and eGain Communications
Corporation (“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on

Exhibit A. Any term used in the Code and not defined herein shall have the
meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b) Advances Under Revolving Line.

(i) Amount. Subject to and upon the terms and conditions of this Agreement
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) the Revolving Line or (B) the Borrowing Base, less the
aggregate face amount of Letters of Credit issued under the Letter of Credit
Sublimit, the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves under the Credit Card Services
Sublimit, and any amounts outstanding under the Foreign Exchange Sublimit. The
aggregate face amount of Letters of Credit issued under the Letter of Credit
Sublimit, the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves under the Credit Card Services
Sublimit, and amounts outstanding under the Foreign Exchange Sublimit
(collectively, the “Sublimits”) shall not collectively exceed One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Maximum Sublimit Amount”) at any
time. Amounts borrowed pursuant to this Section 2.1(b) may be repaid and
re-borrowed at any time without penalty or premium prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(b) shall be
immediately due and payable.

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific time
(1:30 p.m. Pacific time for wire transfers), on the Business Day that the
Advance is to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit C. Bank is authorized
to make Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any facsimile or telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance. Bank will credit the amount of Advances made under this
Section 2.1(b) to Borrower’s deposit account.



--------------------------------------------------------------------------------

(iii) Letter of Credit Sublimit. Subject to the availability under the Revolving
Line, and in reliance on the representations and warranties of Borrower set
forth herein, at any time and from time to time from the date hereof through the
Business Day immediately prior to the Revolving Maturity Date, Bank shall issue
for the account of Borrower such Letters of Credit as Borrower may request by
delivering to Bank a duly executed letter of credit application on Bank’s
standard form; provided, however, that the outstanding and undrawn amounts under
all such Letters of Credit (i) shall not at any time exceed the Letter of Credit
Sublimit, and (ii) shall be deemed to constitute Advances for the purpose of
calculating availability under the Revolving Line. Notwithstanding the
foregoing, the aggregate outstanding amount of Letters of Credit, together with
the aggregate limits of the corporate credit cards issued to Borrower and
merchant credit card processing reserves under the Credit Card Services
Sublimit, and amounts outstanding under the Foreign Exchange Sublimit, shall not
exceed the Maximum Sublimit Amount at any time. Any drawn but unreimbursed
amounts under any Letters of Credit shall be charged as Advances against the
Revolving Line. All Letters of Credit shall be in form and substance acceptable
to Bank in its sole discretion and shall be subject to the terms and conditions
of Bank’s form application and letter of credit agreement. Borrower will pay any
standard issuance and other fees that Bank notifies Borrower it will charge for
issuing and processing Letters of Credit.

(iv) Credit Card Services Sublimit. Subject to the terms and conditions of this
Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the “Credit Card
Services”). The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Services
Sublimit, provided that availability under the Revolving Line shall be reduced
by the aggregate limits of the corporate credit cards issued to Borrower and
merchant credit card processing reserves. Notwithstanding the foregoing,
aggregate limits of the corporate credit cards issued to Borrower and merchant
credit card processing reserves under the Credit Card Services Sublimit,
together with the aggregate outstanding amount of Letters of Credit and amounts
outstanding under the Foreign Exchange Sublimit, shall not exceed the Maximum
Sublimit Amount at any time. In addition, Bank may, in its sole discretion,
charge as Advances any amounts that become due or owing to Bank in connection
with the Credit Card Services. The terms and conditions (including repayment and
fees) of such Credit Card Services shall be subject to the terms and conditions
of Bank’s standard forms of application and agreement for the Credit Card
Services, which Borrower hereby agrees to execute.

(v) Foreign Exchange Sublimit. Subject to and upon the terms and conditions of
this Agreement and any other agreement that Borrower may enter into with Bank in
connection with foreign exchange transactions (“FX Contracts”), Borrower may
request Bank to enter into FX Contracts with Borrower due not later than the
Revolving Maturity Date. Borrower shall pay any standard issuance and other fees
that Bank notifies Borrower will be charged for issuing and processing FX
Contracts for Borrower. The FX Amount shall at all times be equal to or less
than One Million Five Hundred Thousand Dollars ($1,500,000). The “FX Amount”
shall equal the amount determined by multiplying (i) the aggregate amount, in
United States Dollars, of FX Contracts between Borrower and Bank remaining
outstanding as of any date of determination by (ii) the applicable Foreign
Exchange Reserve Percentage as of such date. Notwithstanding the foregoing, the
amounts outstanding under the Foreign Exchange Sublimit, together with the
aggregate outstanding amount of Letters of Credit and aggregate limits of the
corporate credit cards issued to Borrower and merchant credit card processing
reserves under the Credit Card Services Sublimit, shall not exceed the Maximum
Sublimit Amount at any time. The “Foreign Exchange Reserve Percentage” shall be
a percentage as determined by Bank, in its sole discretion from time to time.
The initial Foreign Exchange Reserve Percentage shall be ten percent (10%).

(vi) Collateralization of Obligations Extending Beyond Maturity. Any Letters of
Credit, Credit Card Services, Foreign Exchange Contracts that may extend beyond
the Revolving Maturity Date, then, effective as of the Revolving Maturity Date,
the balance in any deposit accounts held by Bank and the certificates of deposit
or time deposit accounts issued by Bank in Borrower’s name (and any interest
paid thereon or proceeds thereof, including any amounts payable upon the
maturity or liquidation of such certificates or accounts), shall automatically
secure such obligations to the extent of the then continuing or outstanding and
undrawn Letters of Credit, Credit Card Services or Foreign Exchange Contracts;
provided, however, that if there are insufficient balances in such accounts to
secure such obligations, Borrower shall immediately deposit such additional
funds as

 

2



--------------------------------------------------------------------------------

are necessary to fully secure such obligations. Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the Letters of Credit, Credit Card Services or
Foreign Exchange Contracts are outstanding or continue.

(c) Term Loan.

(d) Subject to and upon the terms and conditions of this Agreement, on the
Closing Date Bank agrees to make a Term Loan (the “Term Loan”) to Borrower in
one disbursement in the amount of Five Million Dollars ($5,000,000). Within
three (3) Business Days after the Closing Date, Borrower shall use Term Loan
proceeds to pay all outstanding indebtedness owing to Oak Hill Capital Partners,
L.P., Oak Hill Capital Management Partners, L.P., and FW Investors V, L.P. and
part of the outstanding indebtedness owing to Ashutosh Roy.

(i) Interest shall accrue on the Term Loan from the Closing Date at the rate
specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Borrower shall repay the Term Loan in thirty (36) equal monthly
installments of principal in the amount of $138,889.00 each, plus all accrued
interest, beginning on July 1, 2011, and continuing on the same day of each
month thereafter through the Term Loan Maturity Date, at which time all amounts
due in connection with the Term Loan made under this Section 2.1(c) shall be
immediately due and payable. The Term Loan, once repaid, may not be re-borrowed.

2.2 Overadvances. If the aggregate amount of the outstanding Advances plus the
then current amount of the Sublimits exceeds the lesser of the Revolving Line or
the Borrowing Base minus the amount of the Sublimits at any time, Borrower shall
immediately pay to Bank, in cash, the amount of such excess.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates.

(i) Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the Prime
Referenced Rate Addendum to Loan and Security Agreement attached hereto as
Exhibit F (the “Interest Rate Addendum”).

(ii) Term Loan. Except as set forth in Section 2.3(b), the Term Loan shall bear
interest, on the outstanding daily balance thereof, as set forth in the Interest
Rate Addendum.

(b) Late Fee; Default Rate. If any payment is not made within 10 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) five percent (5%) of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five (5) percentage points above the interest
rate applicable immediately prior to the occurrence of the Event of Default.

(c) Payments. Except as set forth in the Interest Rate Addendum, interest
hereunder shall be due and payable on the first calendar day of each month
during the term hereof. Bank shall, at its option, charge such interest, all
Bank Expenses, and all Periodic Payments against any of Borrower’s deposit
accounts or against the Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

3



--------------------------------------------------------------------------------

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence of an
Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

2.5 Fees. Borrower shall pay to Bank the following:

(a) Facility Fees. (1) For the Revolving Line, on or before the Closing Date and
on each annual anniversary thereafter, a fee equal to Three Thousand Seven
Hundred Fifty Dollars ($3,750), which shall be nonrefundable; and (2) for the
Term Loan, on or before the Closing Date, a fee equal to Twenty Five Thousand
Dollars ($25,000), which shall be nonrefundable; and

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.8, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) a financing statement (Form UCC-1) naming Borrower as debtor;

(d) an intellectual property security agreement;

(e) a Subordination Agreement duly executed by Ashutosh Roy, together with
copies of the subordinated notes with legends;

(f) payoff letter from Bridge Bank;

(g) agreement to furnish insurance;

(h) for each collateral location or warehouse location of Borrower or any
Collateral location not owned by Borrower, a landlord subordination agreement,
collateral access agreement or bailment waiver, executed by the landlord,
warehouseman or bailee of such location, as applicable, together with a copy of
the lease, warehouse or bailment agreement for each such location, as
applicable;

 

4



--------------------------------------------------------------------------------

(i) payment of the fees and Bank Expenses then due and specified in Section 2.5;

(j) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

(k) an audit of the Collateral, the results of which shall be satisfactory to
Bank;

(l) current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion, company
prepared consolidated and consolidating balance sheets and income statements for
the most recently ended month in accordance with Section 6.2, and such other
updated financial information as Bank may reasonably request;

(m) a current Compliance Certificate in accordance with Section 6.2;

(n) a Collateral Information Certificate;

(o) an Automatic Debit Authorization; and

(p) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

(b) the representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral, now existing or hereafter acquired, to
secure prompt repayment of any and all Obligations and to secure prompt
performance by Borrower of each of its covenants and duties under the Loan
Documents. Except as set forth in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Notwithstanding any termination of this Agreement,
Bank’s Lien on the Collateral shall remain in effect for so long as any
Obligations are outstanding.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise

 

5



--------------------------------------------------------------------------------

provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral is in possession of a third party, Borrower shall take such steps as
Bank reasonably requests for Bank (i) to obtain a landlord subordination
agreement, collateral access agreement or bailment waiver, executed by the
landlord, warehouseman or bailee of such location, as applicable, together with
a copy of the lease, warehouse or bailment agreement for each such location, and
(ii) to obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Revised Article 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance satisfactory to Bank. Borrower
will not create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but (after the initial Collateral audit) no more
than twice a year (unless an Event of Default has occurred and is continuing),
to inspect Borrower’s Books and to make copies thereof and to check, test, and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary of Borrower
duly existing under the laws of the state in which it is incorporated or
organized, as applicable, and qualified and licensed to do business in any state
in which the conduct of its business or its ownership of property requires that
it be so qualified, except where the failure to do so would not reasonably be
expected to cause a Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All Collateral is
located solely in the Collateral States. The Eligible Accounts are bona fide
existing obligations. The property or services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or its agent for
immediate shipment to and unconditional acceptance by the account debtor.
Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor whose accounts are included in any Borrowing Base Certificate
as an Eligible Account. No licenses or agreements giving rise to such Eligible
Accounts is with any Prohibited Territory or with any Person organized under or
doing business in a Prohibited Territory. All Inventory is in all material
respects of good and merchantable quality, free from all material defects,
except for Inventory for which adequate reserves have been made. Except as set
forth in the Schedule, none of the Collateral, which constitutes a deposit
account or a securities account, is maintained or invested with a Person other
than Bank.

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business. To the best of
Borrower’s knowledge, each of the Copyrights, Trademarks and Patents is valid
and enforceable, and no part of the Intellectual Property Collateral has been
judged invalid or unenforceable, in whole or in part, and no claim has been made
to Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim could not reasonably
be expected to cause a Material Adverse Effect. Except as set forth in the
Schedule, Borrower’s rights as a licensee of intellectual property do not give
rise to more than 5% of its gross revenue in any given month, including without
limitation revenue derived from the sale, licensing, rendering or disposition of
any product or service.

 

6



--------------------------------------------------------------------------------

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, or as shall have been disclosed in writing to Bank, Borrower has not
done business under any name other than that specified on the signature page
hereof, and its exact legal name is as set forth in the first paragraph of this
Agreement. The chief executive office of Borrower is located in the Chief
Executive Office State at the address indicated in Section 10 hereof or as shall
have been disclosed in writing to Bank.

5.6 Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary of Borrower before any
court, administrative agency, or arbitrator in which a likely adverse decision
could reasonably be expected to have a Material Adverse Effect.

5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary of
Borrower that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each of its Subsidiaries
has met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could reasonably be expected to have a Material
Adverse Effect. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Borrower has complied
in all material respects with all the provisions of the Federal Fair Labor
Standards Act. Borrower is in compliance with all environmental laws,
regulations and ordinances except where the failure to comply is not reasonably
likely to have a Material Adverse Effect. Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
could reasonably be expected to have a Material Adverse Effect. Borrower and
each of its Subsidiaries has filed or caused to be filed all tax returns
required to be filed, and has paid, or have made adequate provision for the
payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and as
set forth on the Schedule.

5.11 Government Consents. Borrower and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is it bound by, any material inbound license or other similar
agreement, (i) the failure, breach, or termination of which could reasonably be
expected to cause a Material Adverse Effect, or (ii) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or similar agreement or any other property.

 

7



--------------------------------------------------------------------------------

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6. AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its, and
each of its Subsidiaries’ limited liability company or corporate, as applicable,
existence and good standing in its respective state or jurisdiction of
organization or incorporation, as applicable, shall maintain qualification and
good standing in each other jurisdiction in which the failure to so qualify
would reasonably be expected to have a Material Adverse Effect, and shall
furnish to Bank the organizational identification number issued to Borrower by
the authorities of the state in which Borrower is organized, if applicable.
Borrower shall meet, and shall cause each of its Subsidiaries to meet, the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA. Borrower shall comply in all material respects with all
applicable Environmental Laws, and maintain all material permits, licenses and
approvals required thereunder where the failure to do so would reasonably be
expected to have a Material Adverse Effect. Borrower shall comply, and shall
cause each of its Subsidiaries to comply, with all statutes, laws, ordinances
and government rules and regulations to which it is subject, and shall maintain,
and shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:
(i) as soon as available, but in any event within thirty (30) days after the end
of each calendar month, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s and its Subsidiaries’
operations during such period, prepared in accordance with GAAP, and in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (ii) as
soon as available, but in any event within ninety (90) days after the end of
Borrower’s fiscal year, audited consolidated and consolidating financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an opinion which is unqualified (including no going concern
comment or qualification) or otherwise consented to in writing by Bank on such
financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (iii) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to any holders
of Subordinated Debt and all reports on Forms 10-K and 10-Q timely filed with
the Securities and Exchange Commission; (iv) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower
that could result in damages or costs to Borrower of Five Hundred Thousand
Dollars ($500,000) or more; (v) promptly upon receipt, each management letter
prepared by Borrower’s independent certified public accounting firm regarding
Borrower’s management control systems; (vi) as soon as available, but in any
event not later than sixty (60) days after the beginning of each fiscal year of
Borrower, Borrower’s financial and business projections and budget for the then
current year (or immediately following year, if projections are submitted prior
to the fiscal year end), with evidence of approval thereof by Borrower’s board
of directors; (vii) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time; and (viii) within
thirty (30) days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Bank, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.

 

8



--------------------------------------------------------------------------------

(a) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.

(b) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.

(c) Immediately upon becoming aware of the occurrence or existence of an Event
of Default hereunder, a written statement of a Responsible Officer setting forth
details of the Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.

(d) Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that (after the
initial audit) such audits will be conducted no more often than every six
(6) months unless an Event of Default has occurred and is continuing.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, the Borrowing Base Certificate and the Compliance Certificate,
each bearing the physical signature of the Responsible Officer.

6.3 Investor Debt Repayment. Borrower shall pay in full all outstanding
indebtedness owing by it to Oak Hill Capital Partners, L.P., Oak Hill Capital
Management Partners, L.P., and FW Investors V, L.P. within three (3) days after
the Closing Date.

6.4 Taxes. Borrower shall make, and cause each of its Subsidiaries to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower and each of its Subsidiaries has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary of Borrower need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower or its Subsidiary, as applicable.

6.5 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 

9



--------------------------------------------------------------------------------

6.6 Accounts. Within sixty (60) days after the Closing Date, Borrower shall
maintain all its depository, operating and investment accounts with Bank.
Notwithstanding the foregoing, Borrower shall be permitted to maintain (a) its
investment account with JPMorgan Chase, provided, that (i) the balance of such
account does not exceed Two Hundred Fifty Thousand Dollars ($250,000) at any
time and (ii) if at any time, the balance of such account exceeds One Hundred
Thousand Dollars ($100,000), such account shall be governed by a fully executed
control agreement reasonably acceptable to Bank and (b) its account with Bridge
Bank, provided, that (i) the balance of such account does not exceed One Hundred
Thousand Dollars ($100,000) at any time and (ii) such account is closed by
December 27, 2012 and the balance transferred to Borrower’s account at Comerica
upon such closure.

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

(a) Minimum Cash. A balance of Cash at Bank of not less than $1,000,000.
Borrower authorizes Bank to decline to honor any drafts upon Borrower’s accounts
with Bank or any requests by Borrower or any other Person to pay or otherwise
transfer any part of funds held in such accounts if (i) the aggregate balance of
such accounts is less than the minimum cash requirement in effect under this
Section 6.7(a) at such time, or (ii) honoring such drafts or requests would
cause the aggregate balance of such accounts to be, less than the minimum cash
requirement in effect under this Section 6.7(a) at such time.

(b) Bank Debt Liquidity Coverage. A ratio of Liquidity to all Indebtedness to
Bank of at least 1.50 to 1.00.

6.8 Registration of Intellectual Property Rights.

(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b) Borrower shall (i) give Bank not less than thirty (30) days prior written
notice of the filing of any applications or registrations with the United States
Copyright Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.

(c) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

(d) Borrower shall use commercially reasonably efforts to (i) protect, defend
and maintain the validity and enforceability of the material Trademarks,
Patents, Copyrights, and trade secrets, and (ii) not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Bank, which shall not be unreasonably
withheld.

 

10



--------------------------------------------------------------------------------

(e) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section 6.8, provided such audit may not occur more often
than twice per year, unless an Event of Default has occurred and is continuing.
Bank shall have the right, but not the obligation, to take, at Borrower’s sole
expense, any actions that Borrower is required under this Section 6.8 to take
but which Borrower fails to take, after fifteen (15) days’ notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 6.8.

6.9 Consent of Inbound Licensors. Prior to entering into or becoming bound by
any inbound license or agreement (other than over-the-counter software that is
commercially available to the public), the failure, breach, or termination of
which could reasonably be expected to cause a Material Adverse Effect, Borrower
shall: (i) provide written notice to Bank of the material terms of such license
or agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith take such actions as Bank may
reasonably request to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (A) Borrower’s interest in such licenses or
contract rights to be deemed Collateral and for Bank to have a security interest
in it that might otherwise be restricted by the terms of the applicable license
or agreement, whether now existing or entered into in the future, and (B) Bank
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents, provided, however, that the failure to
obtain any such consent or waiver shall not constitute a default under this
Agreement.

6.10 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6 of the
Agreement, move cash balances on deposit with Bank to accounts opened at another
financial institution, other than Permitted Transfers.

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; replace its chief executive officer or chief
financial officer without thirty (30) days prior written notification to Bank;
engage in any business, or permit any of its Subsidiaries to engage in any
business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; or have a Change
in Control.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or enter into any agreement to do any of the same, except where (i) such
transactions do not in the aggregate exceed Two Hundred Fifty Thousand Dollars
($250,000) during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity.

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, other than Permitted Indebtedness, or prepay any
Subordinated Indebtedness, except to the extent permitted under the terms of a
subordination agreement executed by Bank, or take any actions which impose on
Borrower an obligation to prepay any Subordinated Indebtedness. Borrower
acknowledges and agrees that it shall not prepay any Indebtedness (except
Indebtedness to Bank) after the occurrence and during the continuance of an
Event of Default.

 

11



--------------------------------------------------------------------------------

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees pursuant
to stock repurchase agreements in an aggregate amount not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) during any fiscal year of Borrower as long
as an Event of Default does not exist prior to such repurchase or would not
exist after giving effect to such repurchase, (ii) repurchase the stock of
former employees pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees to Borrower regardless of whether an
Event of Default exists, (iii) repurchase up to 678,449 shares of Borrower’s
common stock pursuant to the share repurchase program announced by Borrower on
September 14, 2009, and (iv) pay de minimus amounts of cash in lieu of
fractional shares upon conversion of convertible securities or upon any stock
split or consolidation, provided that such amounts under this clause (iv) do not
exceed $10,000 in the aggregate during any fiscal year of Borrower.

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain any deposit accounts or securities accounts
with a Person other than Bank or permit any of its Subsidiaries to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any of its Subsidiaries to
be a party to, or be bound by, an agreement that restricts such Subsidiary of
Borrower from paying dividends or otherwise distributing property to Borrower.
Further, Borrower shall not enter into any license or agreement with any
Prohibited Territory or with any Person organized under or doing business in a
Prohibited Territory.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt.

7.10 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and either (a) with respect to a location
where there is Collateral with an aggregate book value in excess of $250,000,
Borrower obtains a landlord subordination agreement, collateral access agreement
or bailment waiver, in form and detail acceptable to Bank, executed by the
landlord, warehouseman or bailee of such location, as applicable, together with
a copy of the lease, warehouse or bailment agreement for each such location, as
applicable; provided, however, that the aggregate book value of all Collateral
in the possession of a third party not subject to any such agreement or waiver
shall not exceed $500,000 at any time, or (b) Bank is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing and Equipment or Inventory which
by its very nature is intended to be used at locations other than Borrower’s
place of business (such as laptop computers, marketing materials, cell phones,
servers at “server farms”, co-location equipment and the like), Borrower shall
keep the Inventory and Equipment only at the location set forth in Section 10
and such other locations of which Borrower gives Bank prior written notice and
as to which Bank files a financing statement where needed to perfect its
security interest.

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

12



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Article 6 or violates any
of the covenants contained in Article 7 of this Agreement; or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten (10) days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;

8.3 Material Adverse Change. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

8.4 Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report;

8.5 Attachment. If any material portion of Borrower’s or any of its
Subsidiaries’ assets are attached, seized, subjected to a writ or distress
warrant, or levied upon, or comes into the possession of any trustee, receiver
or person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within
five (5) days, or if Borrower or any of it Subsidiaries is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, or if a judgment or other claim becomes a
lien or encumbrance upon any material portion of Borrower’s or any of its
Subsidiaries’ assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s or any of its Subsidiaries’ assets by
the United States Government, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or governmental agency, and the
same is not paid within five (5) days after Borrower or Subsidiary of Borrower,
as applicable, receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower or a
Subsidiary of Borrower, as applicable (provided that no Credit Extensions will
be made during such cure period);

8.6 Insolvency. If Borrower or any Subsidiary of Borrower becomes Insolvent, or
if an Insolvency Proceeding is commenced by Borrower or any Subsidiary of
Borrower, or if an Insolvency Proceeding is commenced against Borrower or any
Subsidiary of Borrower and is not dismissed or stayed within 30 days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower or any Subsidiary of Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of Two Hundred Fifty Thousand Dollars ($250,000) or that would
reasonably be expected to have a Material Adverse Effect;

 

13



--------------------------------------------------------------------------------

8.8 Subordinated Debt. If Borrower or any of its Subsidiaries makes any payment
on account of Subordinated Debt, except to the extent such payment is allowed
under the terms of the subordination agreement entered into with Bank in
connection with such Subordinated Debt;

8.9 Judgments; Settlements. If a judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of at least One Million Dollars
($1,000,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of the judgment); or if a settlement
or settlements is agreed upon for an amount individually or in the aggregate of
at least One Million Dollars ($1,000,000).

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by Borrower pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.

8.11 Conversion of Subordinated Notes. If the entire remaining balance of the
Subordinated Notes are not converted to the equity securities of Borrower on or
before December 31, 2011.

 

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b) Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, outstanding Credit Card
Services or outstanding Foreign Exchange Contracts, as collateral security for
the repayment of any future drawings under such Letters of Credit, outstanding
Credit Card Services or outstanding Foreign Exchange Contracts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, Credit Card Services fees or Foreign
Exchange Contracts fees, and Borrower shall promptly deposit and pay such
amounts;

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

14



--------------------------------------------------------------------------------

(f) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

(i) Bank may credit bid and purchase at any public sale;

(j) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(k) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) enter into a short-form intellectual property security agreement consistent
with the terms of this Agreement for recording purposes only or modify, in its
sole discretion, any intellectual property security agreement entered into
between Borrower and Bank without first obtaining Borrower’s approval of or
signature to such modification by amending ExhibitsA, B, and C, thereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
provided Bank may exercise such power of attorney to sign the name of Borrower
on any of the documents described in clauses (g) and (h) above, regardless of
whether an Event of Default has occurred. The appointment of Bank as Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide advances hereunder
is terminated.

 

15



--------------------------------------------------------------------------------

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Revolving Line as Bank deems necessary to protect Bank
from the exposure created by such failure; or (c) obtain and maintain insurance
policies of the type discussed in Section 6.5 of this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:   

eGain Communications Corporation

345 E. Middlefield Road

Mountain View, CA 94043

Attn:                                 

FAX: (650) 230-7600

If to Bank:   

Comerica Bank

M/C 7578

39200 Six Mile Rd.

Livonia, MI 48152

Attn: National Documentation Services

 

16



--------------------------------------------------------------------------------

with a copy to:   

Comerica Bank

226 Airport Parkway, Suite 100

San Jose, California 95110

Attn: Jeff Lee

FAX: (408) 451-8568

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

12. REFERENCE PROVISION.

12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

12.3 The matters that shall not be subject to a reference are the following:
(i) non-judicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Agreement.

12.4 The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.

 

17



--------------------------------------------------------------------------------

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

12.7 Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13. GENERAL PROVISIONS.

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 

18



--------------------------------------------------------------------------------

13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this

Agreement and the other Loan Documents consistent with the agreement of the
parties.

13.6 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by the
parties. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

13.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

13.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank, (v) to Bank’s accountants, auditors and
regulators, and (vi) as Bank may determine in connection with the enforcement of
any remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.

[signatures on following page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

EGAIN COMMUNICATIONS CORPORATION By:  

 

Name:  

 

Title:  

 

COMERICA BANK By:  

 

Name:  

 

Title:  

 

 

20



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to Eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Cash” means unrestricted cash and cash equivalents.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d- 3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, or (iii) constitutes the capital
stock of a controlled foreign corporation (as defined in the IRC), in excess of
65% of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote.

“Collateral State” means the state or states where the Collateral is located,
which is California.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line not to exceed
One Million Five Hundred Thousand Dollars ($1,500,000), subject to the Maximum
Sublimit Amount.

“Credit Extension” means each Advance, the Term Loan, or any other extension of
credit by Bank to or for the benefit of Borrower hereunder.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower thirty (30) days prior written
notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:

(a) Accounts that the account debtor has failed to pay in full within ninety
(90) days of invoice date;

(b) Credit balances over ninety (90) days;

(c) Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

(d) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty percent (20%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States or Canada, except for Eligible
Foreign Accounts;

(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its payment rights to
Bank and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727);

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

(g) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(h) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional;

(i) Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;

(j) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered, except for Accounts related
to hosting revenue that have been pre-billed no more than 90 days in advance of
service;

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

(l) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and

(m) Retentions and hold-backs.

“Eligible Foreign Accounts” means Accounts which otherwise satisfy the
definition of Eligible Accounts but with respect to which the account debtor
does not have its principal place of business in the United States or Canada and
is not located in an OFAC sanctioned country and that are (i) covered by credit
insurance from an insurance company acceptable to Bank, which credit insurance
names Bank as loss payee and beneficiary under such policy, or (ii) approved by
Bank on a case-by-case basis. All Eligible Foreign Accounts must be calculated
in U.S. Dollars.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Revolving Line not to exceed One Million Five Hundred Thousand Dollars
($1,500,000), subject to the Maximum Sublimit Amount.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

of credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, (d) all Contingent Obligations,
and (e) all obligations arising under the Credit Card Services Sublimit and
Foreign Exchange Sublimit.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Insolvent” means (i) Borrower is not able to pay its debts (including trade
debts) as they mature; (ii) the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) does not exceed the fair value of
its liabilities; or (iii) Borrower is left with unreasonably small capital after
the transactions contemplated by this Agreement.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

(a) Copyrights, Trademarks and Patents;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Interest Rate Addendum” has the meaning assigned in Section 2.3(a)(i).

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at

Borrower’s request in accordance with Section 2.1(b)(iii).

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed One

Million Five Hundred Thousand Dollars ($1,500,000), subject to the Maximum
Sublimit Amount.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

“Liquidity” means the sum of (i) Cash at Bank (which shall be no less than
$1,000,000), plus (ii) the amount of billed Eligible Accounts.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means (i) a material adverse change in Borrower’s
business or financial condition, or (ii) a material impairment in the prospect
of repayment of all or any portion of the Obligations or in otherwise performing
Borrower’s obligations under the Loan Documents, or (iii) a material impairment
in the perfection, value or priority of Bank’s security interests in the
Collateral.

“Maximum Sublimit Amount” has the meaning assigned in Section 2.1(b)(i).

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c) Indebtedness not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate in any fiscal year of Borrower secured by a lien described in clause
(c) of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the lesser of the cost or fair market value of the equipment financed
with such Indebtedness;

(d) Subordinated Debt;

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

(f) Other Indebtedness in an amount not to exceed Five Hundred Thousand
($500,000) at any time outstanding; and

(g) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one (1) year from the date of investment therein, and
(iv) Bank’s money market accounts;

(c) Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases;

(d) Non-cash Investments in employees, officers or directors for the purpose of
purchasing Borrower’s capital stock pursuant to employee stock repurchase plans
or other similar agreements approved by Borrower’s Board of Directors, made so
long as no Event of Default exists;

(e) Investments accepted in connection with Permitted Transfers;

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate in any fiscal year;

(g) Investments not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any of its Subsidiaries;

(j) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year; and

(k) Additional Investments that do not exceed Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year.

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

(c) Liens securing debt obligations described in clause (c) of the defined term
“Permitted Indebtedness”, which debt obligations shall not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate in any fiscal year, (i) upon or in
any Equipment (other than Equipment financed by an Credit Extension) acquired or
held by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(e) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; and

(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments).

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any of its Subsidiaries of:

(a) Inventory in the ordinary course of business;

(b) Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business;

(c) Worn-out, obsolete or unneeded Equipment; or

(d) Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000) during any fiscal year.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,”

whether or not such announced rate is the lowest rate available from Bank.

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial

Officer and the Controller of Borrower.

“Revolving Line” means a Credit Extension of up to One Million Five Hundred
Thousand Dollars ($1,500,000) (inclusive of the aggregate face amount of Letters
of Credit issued under the Letter of Credit Sublimit, the aggregate limits of
the corporate credit cards issued to Borrower and merchant credit card
processing reserves under the Credit Card Services Sublimit, and any amounts
outstanding under the Foreign Exchange Sublimit.)

“Revolving Maturity Date” means June 27, 2012.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretary of State of the
Borrower State and other applicable federal, state or local government offices
identifying all current security interests filed in the Collateral and Liens of
record as of the date of such report.

 

Exhibit A – Page 7



--------------------------------------------------------------------------------

“Sublimits” shall have the meaning given such term in Section 2.1(b)(i).

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subordinated Notes” means the convertible promissory notes issued by Borrower
to Ashutosh Roy, and subject to the terms of a subordination agreement, dated as
of the Closing Date, among Bank and Ashutosh Roy.

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

“Term Loan” shall have the meaning given such term in Section 2.1(c).

“Term Loan Maturity Date” means June 15, 2014.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

Exhibit A – Page 8



--------------------------------------------------------------------------------

DEBTOR     

EGAIN COMMUNICATIONS CORPORATION

SECURED PARTY:     

COMERICA BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include more than
sixty-five percent (65%) of the capital stock of any foreign Subsidiary.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

TECHNOLOGY & LIFE SCIENCES DIVISION

LOAN ANALYSIS

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M, P.S.T.

DEADLINE FOR CREDIT EXTENSIONS IS 3:00 P.M., P.S.T.**

DEADLINE FOR WIRE TRANSFERS IS 1.30 P.M, P.S.T.

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.

**Subject to 3 day advance notice.

 

TO: Loan Analysis   DATE:                                            TIME:
                                         FAX #: (650) 462-6061    

 

                    FROM:  

eGain Communications Corporation

      TELEPHONE REQUEST (For Bank Use Only):     Borrower’s Name         FROM:  

 

      The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.    
Authorized Signer’s Name               FROM:  

 

       

 

    Authorized Signature (Borrower)         Authorized Requester & Phone # PHONE
#  

 

       

 

            Received by (Bank ) & Phone # FROM ACCOUNT#:  

 

          (please include Note number, if applicable)        

 

            Authorized Signature (Bank) TO ACCOUNT#:  

 

          (please include Note number, if applicable)                          
   

 

REQUESTED TRANSACTION TYPE       REQUESTED DOLLAR AMOUNT       For Bank Use Only
    PRINCIPAL INCREASE* (ADVANCE)   $  

 

    Date Rec’d: PRINCIPAL PAYMENT (ONLY)   $  

 

    Time:       Comp. Status:          YES           NO           OTHER
INSTRUCTIONS:     Status Date:

 

    Time:

 

    Approval:

 

                   

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by Bank; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE) YES NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS   Fed Reference Number      
Bank Transfer Number      

 

   

 

 

The items marked with an asterisk (*) are required to be completed.

*Beneficiary Name                 *Beneficiary Account Number                
*Beneficiary Address                 Currency Type   US DOLLARS ONLY            
*ABA Routing Number (9 Digits)                 *Receiving Institution Name      
          *Receiving Institution Address                 *Wire Amount   $      
     

 

Exhibit C- Page 1



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:  

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue

3rd Floor, MC 4240

Palo Alto CA 94301

Phone: (650) 462-6060

Fax: (650) 462-6061

FROM: eGain Communications Corporation

The undersigned authorized Officer of eGain Communications Corporation
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower end Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending
                                        , 201     with all required covenants,
including without limitation the ongoing registration of intellectual property
rights in accordance with Section 6.8, except as noted below and (i) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
those representations and warranties expressly referring to another date shall
be true, correct and complete in all material respects as of such date. Attached
herewith are the required documents supporting the above certification
(“Supporting Documents”). The Officer further certifies the Supporting Documents
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied form one period to the next except as explained in
an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS   REQUIRED       COMPLIES Company Prepared Monthly F/S  
Monthly, within 30 days     YES   NO Compliance Certificate   Monthly, within 30
days     YES   NO CPA Audited. Unqualified F/S   Annually, within 90 days of FYE
    YES   NO Borrowing Base Cert, A/R & A/P Agings   Monthly. within 20 days    
YES   NO Annual Business Plan   Annually, within 60 days after the beginning of
each FY     YES   NO Intellectual Property Report   Quarterly within 30 days    
YES   NO Audit   Semi-annual     YES   NO If Public:           10-Q   Quarterly,
within 5 days of SEC filing (50 days)     YES   NO 10-K   Annually, within 5
days of SEC tiling (95 days)     YES   NO Total amount of Borrower’s cash and
investments   Amount: $                                          YES   NO Total
amount of Borrower’s cash and investments maintained with   Amount: $
                                         YES   NO Bank             DESCRIPTION  
APPLICABLE Legal Action > $500,000 (Sect. 6.2(iv))   Notify promptly upon notice
                                 YES   NO Mergers & Acquisitions> $250,000
(Sect. 7.3)   Notify promptly upon notice                                  YES  
NO Cross default with other agreements >$250,000 (Sect. 8.7)   Notify promptly
upon notice                                  YES   NO Judgments and settlements
$1,000,000 (Sect. 8.9)   Notify promptly upon notice                    
              YES   NO FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES TO BE
TESTED MONTHLY, UNLESS OTHERWISE NOTED       Minimum Liquidity   1.50:1.00  
            :1.00       Minimum Cash at Bank   $1,000,000   $
                                         YES   NO FINANCIAL COVENANTS   REQUIRED
  ACTUAL   COMPLIES Permitted Indebtedness for equipment leases   <$500,000   $
                                         YES   NO Permitted Investments for
stock repurchase   <$250,000   $                                          YES  
NO Permitted Investments for subsidiaries   <$500,000   $
                                         YES   NO Permitted Investments for
employee loans   <$100,000   $                                          YES   NO
Permitted Investments for joint ventures   <$100,000   $
                                         YES   NO Permitted Liens for equipment
leases   <$500,000   $                                          YES   NO
Permitted Transfers   <$500,000   $                                          YES
  NO

Please Enter Below Comments Regarding Violations:

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer

 

Name

 

Title

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

INTEREST RATE ADDENDUM

(See Attached)

 

Exhibit F - Page 1



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

TO LOAN AND SECURITY AGREEMENT

Permitted Indebtedness (Exhibit A)

Ashu Roy Principal $5,787,843.22

Permitted Investments (Exhibit A)

eGain Communications Ltd (UK)

eGain Communications Pty. Ltd (Australia)

eGain Communications Ltd (Cayman)

Inference Communications (Delaware)

eGain Communications Pvt. Ltd (India)

eGain Communications SrL (Italy)

eGain Communications BV (Netherlands)

eGain Communications Ltd (Ireland)

Permitted Liens (Exhibit A)

None

Prior Names (Section 5.5)

None

Litigation (Section 5.6)

Beginning on October 25, 2001, a number of securities class action complaints
were filed against us, and certain of our then officers and directors and
underwriters connected with our initial public offering of common stock. The
class actions were filed in the U.S. District Court for the Southern District of
New York. The complaints alleged generally that the prospectus under which such
securities were sold contained false and misleading statements with respect to
discounts and excess commissions received by the underwriters as well as
allegations of “laddering” whereby underwriters required their customers to
purchase additional shares in the aftermarket in exchange for an allocation of
IPO shares. The complaints sought an unspecified amount in damages on behalf of
persons who purchased the common stock between September 23, 1999 and
December 6, 2000. Similar complaints were filed against 55 underwriters and more
than 300 other companies and other individuals. The over 1,000 actions were
consolidated into a single action called In re Initial Public Offering Sec.
Litig. In 2003, we and the other issuer defendants (but not the underwriter
defendants) reached an agreement with the plaintiffs to resolve the cases as to
our liability and that of our officers and directors. The settlement involved no
monetary payment or other consideration by us or our officers and directors and
no admission of liability. On August 31, 2005, the Court issued an order
preliminarily approving the settlement. On April 24, 2006, the Court held a
public hearing on the fairness of the proposed settlement. Meanwhile the
consolidated case against the underwriters proceeded. In October 2004, the Court
certified a class. On December 5, 2006, however, the United States Court of
Appeals for the Second Circuit reversed, holding that the class certified by the
District Court could not be certified. In re Initial Public Offering Sec.
Litig., 471 F.3d 24 (2d Cir. 2006), modified F 3d 70 (2d Cir. 2007). The Second
Circuit’s holding, while directly affecting only the underwriters, raised doubt
as to whether the settlement class contemplated by the proposed issuer
settlement could be approved. On June 25, 2007, the district court entered a
stipulated order terminating the proposed issuer settlement. Thereafter pretrial
proceedings resumed. In March 2009, all parties agreed on a new global
settlement of the litigation; this settlement included underwriters as well as
issuers. Under the settlement, the insurers would pay the full amount of
settlement share allocated to us, and we would bear no financial liability. We,
as well as the officer and director defendants, who were previously dismissed
from the action pursuant to a stipulation, would receive complete dismissals
from the case. On June 10, 2009, the Court entered an

 

Schedule of Exceptions - Page 1



--------------------------------------------------------------------------------

order granting preliminary approval of the settlement. On October 5, 2009, the
Court issued an order finally approving the settlement. Starting on or about
October 23, 2009, some would-be objectors to the certification of a settlement
class (which occurred as part of the October 5, 2009 order) petitioned the Court
for permission to appeal from the order certifying the settlement class, and on
October 29 and November 2, 2009, several groups of objectors filed notices of
appeal seeking to challenge the Court’s approval of the settlement. On
November 24, 2009, the Court signed, and on, December 4, 2009, the Court entered
final judgment pursuant to the settlement dismissing all claims involving us.
The appeals remain pending and briefing on the appeals is set to begin in
October 2010 and end in the spring of 2011. On October 7, 2010, lead plaintiffs
and all but two of the objectors filed a stipulation pursuant to which these
objectors withdrawing their appeals with prejudice. The remaining two objectors,
however, are continuing to pursue their appeals and have filed their opening
briefs. On December 8, 2010, plaintiffs moved to dismiss the appeals. On
March 2, 2011, one of the two appellants, appearing pro se, filed a stipulated
dismissal of his appeal with prejudice. If the settlement and final judgment
were to be overturned on appeal and litigation were to proceed, we believe that
we have meritorious defenses to plaintiffs’ claims and intend to defend the
action vigorously. We have not accrued any liability in connection with this
matter as we do not expect the outcome of this litigation to have a material
impact on our financial condition.

We are also subject to other routine legal proceedings, as well as demands,
claims, and threatened litigation that arise in the normal course of our
business potentially including assertions that we may be infringing patents or
other intellectual property rights of others. We accrue for legal contingencies
if we can estimate the potential liability and if we believe it is more likely
than not that the case will be ruled against us. If a legal claim for which we
did not accrue is resolved against us, we would record the expense in the period
in which the ruling was made. We currently do not believe that the ultimate
amount of liability, if any, for any pending claims of any type (alone or
combined) will materially affect our financial position, results of operations
or cash flows. The ultimate outcome of any litigation is uncertain, however, and
unfavorable outcomes could have a material negative impact on our financial
condition and operation results. Regardless of outcome, litigation can have an
adverse impact on us because of defense costs, negative publicity, diversion of
management resources and other factors.

The following was not released in our most recent 10Q as we do not deem it to be
material.

On January 14, 2011, a third party complaint alleging breach of contract was
filed against eGain by La Quinta Corporation (“La Quinta”) in the Easter
District of Texas. This third party complaint was filed pursuant to the Federal
Rules of Civil Procedure Rule 14 in the case of Microlog Corp. v. Continental
Airlines et al., originally filed May 21, 2010 as case No. 6:cv-260 LED.
Mircolog Corp has asserted that a number of different companies, including La
Quinta, infringed its U.S. Patent No. 7,092,509.

La Quinta, a former customer of eGain, entered into a Software License Agreement
(“SLA”) with eGain on August

28, 2003 and terminated the hosting agreement pursuant to the SLA on April 30,
2008. Prior to the filing of its complaint against eGain, La Quinta requested
that eGain indemnify it with request to the Microlog claim of patent
infringement under an indemnification clause in the SLA wherein eGain agreed to
indemnify La Quinta for patent infringement under certain circumstances and with
certain exclusions. eGain did not accept La Quinta’s request for
indemnification, as eGain believes the claim for which indemnification is
requested is not covered under the SLA. eGain filed a motion to dismiss on
February 10, 2011, and since then the motion to dismiss has been fully briefed
by parties and is currently awaiting a decision from the Court. We cannot
predict the likely outcome of the litigation at this time.

 

Schedule of Exceptions - Page 2



--------------------------------------------------------------------------------

Subsidiaries (Section5.10)       Asia-Pacific       India    Noida    eGain
Communications Pvt Ltd    eGain Communications Pvt Ltd    Office number 702, 7th
Floor    2nd Floor, Stellar IT Park    B-1, The Cerebrum IT Park    C25, Sector
62    Vadgaon Sheri, Kalyani Nagar    Noida 201307    Pune 411014,    India   
India    Phone: +91-120-469-9200    Phone: +91-20-6608-9200    +91-120-469-9200
   +91-20-6608-9200    Fax: +91-120-469-9220    Fax: +91-20-6608-9220      
Email: indiainfo@egain.com                   Europe, Middle East, Africa      
EMEA Headquarters    Ireland    eGain Communications Ltd    eGain Communications
Ltd    258 Bath Road    Butterly Business Park    Slough, Berkshire    Artane   
England    Dublin, 5    SL1 4DX    Ireland    Phone: +44 (0)1753 464646   
Phone: +353 1 8373085    +44 (0)1753    +353 1 8373085    Fax: +44 (0)1753
464647    Fax: +44 (0)1753 464647    Email: ukinfo@egain.com    Email:
ieinfo@egain.com    View office       Italy    The Netherlands    eGain
Communications Srl    eGain Communications BV    Via Vincenzo Monti, 8   
Zekeringstraat 17-23    20123 Milano    1014 BM Amsterdam    Italy    The
Netherlands    Phone: +39 (0) 2 46 71 22 39    Phone: +31-20-5708934    +39
(0) 2 46 71 22 39    +31-20-5708934    Fax: +39 (0) 2 48 01 32 33    Email:
nlinfo@egain.com    Email: itinfo@egain.com       Scandinavian Region      
eGain Communications Ltd       258 Bath Road       Slough, Berkshire      

 

Schedule of Exceptions - Page 1



--------------------------------------------------------------------------------

England

SL1 4DX

Phone T +44 (0)1753 464644

+44 (0)1753 464644

Fax: +44 (0)1753 464647

Email: seinfo@egain.com

 

Inbound Licenses (Section 5.12)

 

None

     

 

Schedule of Exceptions - Page 2



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of eGain
Communications Corporation; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following                                          
                    (insert titles only) of the Corporation are/is authorized,
for, on behalf of, and in the name of the Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an unlimited amount.

 

  (b) Discount with Bank, commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

  (e) Issue a warrant or warrants to purchase the Corporation’s capital stock;
and

 

  (f) Execute and deliver in form and content as may be required by Bank any and
all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Corporation’s property
and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and Bank may consider the holders
of said offices and their signatures to be and continue to be as set forth in a
certified copy of these Resolutions delivered to Bank, until notice to the
contrary in writing is duly served on Bank (such notice to have no effect on any
action previously taken by Bank in reliance on these Resolutions).

 

5. Any person, corporation or other legal entity dealing with Bank may rely upon
a certificate signed by an officer of Bank to effect that these Resolutions and
any agreement, instrument or document executed pursuant to them are still in
full force and effect and binding upon the Corporation.

 

6. Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and



--------------------------------------------------------------------------------

have not been rescinded, annulled, revoked or modified; that neither the
foregoing Resolutions nor any actions to be taken pursuant to them are or will
be in contravention of any provision of the certificate of incorporation or
bylaws of the Corporation or of any agreement, indenture or other instrument to
which the Corporation is a party or by which it is bound; and that neither the
certificate of incorporation nor bylaws of the Corporation nor any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound require the vote or consent of shareholders of the Corporation to
authorize any act, matter or thing described in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)         TITLE         SIGNATURE

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

 

     

 

     

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on June 27,
2011.

 

   

 

    Secretary

***

The Above Statements are Correct.  

 

  SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name: eGain Communications Corporation   Date: June 27, 2011        

 

$    credited to deposit account No.              when Advances are requested or
disbursed to Borrower by cashiers check or wire transfer

Amounts paid to others on your behalf:

 

$    to Comerica Bank for Loan Fee $    to Comerica Bank for Document Fee $   
to Comerica Bank for accounts receivable audit (estimate) $    to Bank counsel
fees and expenses $    to                                                   $   
to                                                      TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

   

 

Signature     Signature



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Term Loan)

 

Name: eGain Communications Corporation   Date: June 27, 2011        

 

$    credited to deposit account No.              when the Term Loan is
requested or disbursed to Borrower by cashiers check or wire transfer

Amounts paid to others on your behalf:

 

$    to Comerica Bank for Loan Fee $    to Comerica Bank for Document Fee $   
to Comerica Bank for accounts receivable audit (estimate) $    to Bank counsel
fees and expenses $    to                                                   $   
to                                                      TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

   

 

Signature     Signature



--------------------------------------------------------------------------------

COMERICA BANK

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

To:   Comerica Bank Re:   Loan #                                         
               

You are hereby authorized and instructed to charge account No.
                                              in the name of

EGAIN COMMUNICATIONS CORPORATION

for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

X         Debit each interest payment as it becomes due according to the terms
of the Loan and

Security Agreement and any renewals or amendments thereof.

X         Debit each principal payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

X         Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

Borrower Signature

 

EGAIN COMMUNICATIONS CORPORATION     June 27, 2011

By:

 

 

   

Name:

 

 

   

Title:

 

 

   



--------------------------------------------------------------------------------

Attention: eGain Communications Corporation

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.



--------------------------------------------------------------------------------

DEBTOR    EGAIN COMMUNICATIONS CORPORATION SECURED PARTY:    COMERICA BANK

EXHIBIT A to UCC Financing Statement

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
of every kind, whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include more than
sixty-five percent (65%) of the capital stock of any foreign Subsidiary.